Citation Nr: 0836875	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-36 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the RO 
which denied an increased rating for the veteran's bilateral 
hearing loss.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's hearing loss is manifested by no greater 
than Level VI hearing loss in the right ear and Level VII 
hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 4.86, 
Part 4, including Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II, supra.  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the veteran was notified by VA to submit evidence which 
showed that his hearing loss had worsened and his disability 
affected him directly.  The letter provided examples of the 
types of evidence the veteran could submit and informed him 
that VA would assist him in obtaining any such evidence.  In 
his notice of disagreement, the veteran recounted how his 
hearing impairment affected him on a daily basis.  

To the extent that the VCAA notice in this case is deemed to 
be deficient under Vazquez-Flores, based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); see 
also Sanders v. Nicholson, 487 F. 3d 881 (2007).  Under the 
circumstances of this case, the Board finds that the veteran 
is not prejudiced by moving forward with a decision on the 
merits at this time.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA twice during the pendency of the appeal and was afforded 
an opportunity for a personal hearing, but declined.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2007).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2007).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2007).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) (2007).  See 
Lendenmann, supra.  

On VA audiological examination in October2006, pure tone 
threshold, in decibels, as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
70
70
65
65
68
LEFT
75
65
65
70
69

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  
Impedance testing indicated normal tympanic membrane 
mobility, bilaterally.  The examiner indicated that the 
veteran had mild sloping to severe sensorineural hearing 
loss, bilaterally with good speech discrimination when tested 
in quiet.  

On VA audiological examination in December 2007, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
70
75
70
70
71
LEFT
75
70
70
75
73

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 60 percent in the left ear.  The 
examiner indicated that the veteran had poor word recognition 
in quiet testing.  

The evidentiary record also includes a private uninterpreted 
audiogram, dated in September 2006.  The audiogram did not 
include any numerical interpretations of the graph at 
relevant decibel levels or any speech discrimination results.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, the most severe audiological findings during 
the pendency of this appeal were on VA examination in 
December 2007.  The average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 71.  The 
percent of discrimination was 72.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 66 and 73 with the line for percent of 
discrimination from 68 to 74, the resulting numeric 
designation for the right ear is VI.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 73.  The percent of 
discrimination was 60.  The resulting numeric designation for 
the left ear is VII.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a 30 percent evaluation under Diagnostic Code 
6100.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

In this case, puretone thresholds were 55 decibels or more at 
each of the four frequencies in each ear.  Therefore, a 
determination must be made as to whether a higher Roman 
numeral designation may be assigned from either Table VI or 
Table VIa.  The resulting numeric designation for the right 
ear from Table VIa is VI, and for the left ear VI.  While the 
Roman numeral designations from Table VI are higher than 
those from Table VIa, the point of intersection on Table VII 
for both sets of designations are the same and provide for a 
rating no higher than 30 percent.  

The second provision for evaluating veterans with certain 
patterns of hearing impairment that cannot be accurately 
assessed under § 4.85, provides that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor do the audiological 
findings from the two VA examinations conducted during the 
pendency of this appeal satisfy the provisions of § 4.86(b).  
Thus, application of this provision for exceptional patterns 
of hearing impairment is not warranted.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of an evaluation in excess of 30 percent.  Audiometric 
testing results are dispositive evidence in a claim for a 
compensable rating for hearing loss.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to his 
hearing loss, we are constrained to abide by VA regulations.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his bilateral 
defective hearing.  However, upon review of all the evidence 
of record, the Board finds that at no time during the 
pendency of the claim for an increased rating, to include 
consideration of the one-year period before the claim was 
received, has the veteran's bilateral hearing loss been more 
or less disabling than is reflected in the noncompensable 
evaluation assigned.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for bilateral hearing 
loss.  




ORDER

An evaluation in excess of 30 percent for bilateral defective 
hearing is denied.  




		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


